DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
This office action is in response to the amendment filed 08/23/2021, which amends claims 1-6, 8-11, 13, and 15, and cancels claims 7, 12, and 14. Claims 1-6, 8-11, 13, and 15 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/23/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection of claim 11. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-11 as being unpatentable over Ito et al. (US 2015/0318487 A1), and claims 12-15 over Ito et al. as applied to claims 1-11 and further in view of Hagiwara et al. (WO 2011/132684 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (WO 2011/132684 A1, using the NEW attached EPO translation for references).
With respect to claim 1, Hagiwara discloses an organic optoelectronic device (“organic electroluminescence device”) with an anode, a cathode, an organic layer between the electrodes, and the organic layer comprises a host material and (page 24, lines 994-998) and a biscarbazole derivative represented by Formula (1A) (page 15, lines 614-620) (paragraph 0012), pictured below and the biscarbazole is present in an amount of 0.01 wt% to 40 wt% (the molar ratio of the main component (the biscarbazole and cohost) to the dopant is preferably 5:1 to 1:5) (page 18, lines 715-717).

    PNG
    media_image1.png
    144
    394
    media_image1.png
    Greyscale

In this formula, X1 and X2 are linking groups which are substituted aromatic hydrocarbon groups with 6 ring-forming carbon atoms (phenylene, page 11, lines 434-436), and the 1 and A2 are pyrimidine rings (page 12, lines 465-466).
This forms the compound below.

    PNG
    media_image2.png
    404
    640
    media_image2.png
    Greyscale

This compound reads on instant Chemical Formula 1 when W1 and W2 are a C4 heteroaryl (pyrimidine) group, X1-X16 are all carbon atoms, Z1 and Z2 are nitrogen atoms, M1 and M2 are single bonds, and L1 and L2 are a C6 arylene substituted with a cyano group.
Hagiwara includes each element claimed, with the only difference between the claimed invention and Hagiwara being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of forming a compound with a small ionization potential and which has improved hole injection property (page 16, lines 631-635), commensurate in scope with the claimed invention. 
With respect to claims 2 and 3, Hagiwara teaches the organic optoelectronic device of claim 1, and W1 and W2 are each an unsubstituted aromatic heterocyclic group which is a pyrimidinyl group, as discussed above.
With respect to claim 4, Hagiwara teaches the organic optoelectronic device of claim 1, and W1 and W2 are represented by Chemical Formula A when n1 and n2 are 0, two Q are nitrogen atoms, and one Q is a carbon atom, as pictured above.
With respect to claims 5 and 6, Hagiwara teaches the optoelectronic device of claim 1, and the dopant is represented by Chemical Formula 1-I when W1 and W2 are a unsubstituted aromatic heterocyclic group having at least one nitrogen (pyrimidine), X1-X16 are CRa, Z1 and Z2 are nitrogen atoms, M1 and M2 are a single bond, Ra is a hydrogen atom, R1 and R3 are hydrogen atoms, and R2 and R4 are a cyano group.
With respect to claim 9, Hagiwara teaches the organic optoelectronic device of claim 1, and the dopant represented by Chemical Formula 1 is represented by Chemical Formula 2 when W1, W2, L1, L2, X1-X16, and Ra have the same definitions discussed above.
With respect to claim 13, Hagiwara teaches organic optoelectronic device of claim 1, as discussed above. Hagiwara also teaches that in forming a light-emitting layer, a doping method is known wherein the host is doped with a light emitting material as a dopant. In this method, excitons can be efficiently generated from the electric charge injected into the host, the exciton energy of the generated excitons can be transferred to the dopant, which a person having ordinary skill in the art would recognize implies that the bandgap of the host is greater than the dopant, and highly efficient light emission can be obtained (lines 18-22).
Claims 1, 5-6, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2015/008580 A1, using US 2016/0164000 A1 for references and as an official translation).
With respect to claim 1, Li discloses an organic optoelectronic device (an organic light emitting device, title) comprising an anode, a cathode, a light emitting layer (paragraph 71, lines 3-5 and Figure 1), and the light emitting layer includes the inventive compound (paragraph 0070, lines 1-2) and a host material (paragraph 0077 lines 4-6), and the inventive compound of General Formula (1) A-D-A (paragraph 0043), is present in 0.1% to 50% concentration (paragraph 0078, lines 4-5).
In Formula 1, D is a moiety represented by the structure below.

    PNG
    media_image3.png
    209
    298
    media_image3.png
    Greyscale

And A is a moiety represented by the structure below.

    PNG
    media_image4.png
    97
    127
    media_image4.png
    Greyscale

In moiety A, any hydrogen atom can be replaced by a substituent (paragraph 0012, lines 1-2) such as a carbazole group (paragraph 0040, lines 1-11).
This forms the compound below.

    PNG
    media_image5.png
    298
    758
    media_image5.png
    Greyscale

This compound reads on the claim when W1 and W2 are a heterocyclic (carbazole) group, X1 to X16 are carbon atoms, Z1 and Z2 are nitrogen atoms, M1 and M2 are single bonds, L1 and L2 are a C6 arylene (phenylene) group substituted with a cyano group.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic light emitting device that emits delayed fluorescent light and has high light emission efficiency (paragraph 0068, lines 15-18), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 5 and 6, Li teaches the organic optoelectronic device of claim 1, and the dopant is represented by Chemical Formula 1-I when W1 and W2 are a cyano group, R1 and R3 are hydrogen atoms, and R2 and R4 are represented by Chemical Formula B, an unsubstituted aromatic heterocyclic group having at least one nitrogen, X1-X16 are CRa, Z1 and Z2 1 and M2 are single bonds, Ra is hydrogen, R1-R4 are cyano groups. In Chemical Formula B, X17-X24 are CRj, L3 is nitrogen, M3 is a single bond, and Rj - is hydrogen.
With respect to claim 8, Li teaches the organic optoelectronic device of claim 5, and R2 and R4 are represented by Chemical Formula B, and Chemical Formula B is Chemical Formula B-4 when X17-X24 are carbon atoms and form a carbazole group, as discussed above
With respect to claim 9, Li teaches the organic optoelectronic device of claim 1, and the dopant represented by Chemical Formula 1 is represented by Chemical Formula 2 when W1 and W2 are an unsubstituted aromatic heterocyclic group having at least one nitrogen atom (carbazole), X1 to X16 are all CRa, Ra is a hydrogen atom, and L1 and L2 are each a C6 arylene group substituted with two cyano groups.
With respect to claim 10, Li teaches the organic optoelectronic device of claim 1, as discussed above.
On page 23 of the instant specification, compound “1” is given as a preferred embodiment of the dopant of the claims. This compound is interpreted to meet the limitations of the claims through its use as a preferred embodiment of the claimed inventive dopant. 
Instant Compound 1 is identical to the compound of Li which is pictured and discussed above.  The prior art is silent to the energy gap between singlet energy and triplet energy being less than 0.35 eV. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the carbazole derivative of Li is used as an emitter in the organic layer of an 
With respect to claim 11, Li teaches the organic optoelectronic device of claim 1, and the dopant is compound 1 of the instant claim.
With respect to claim 15, Li teaches the organic optoelectronic device of claim 1, and Li teaches the organic electroluminescent device of the invention may be used to product a display apparatus (paragraph 0101, lines 10-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic optoelectronic device of Li to form a display apparatus, as Adachi teaches this was a known application of electroluminescent devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786